Citation Nr: 1613622	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  00-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent from October 3, 1985 to May 19, 1988 for posttraumatic stress disorder (PTSD)/anxiety disorder.

2.  Entitlement to an evaluation in excess of 30 percent from May 20, 1988 to August 12, 1996 for PTSD/anxiety disorder. 

3.  Entitlement to an evaluation in excess of 50 percent from August 13, 1996 to August 1, 1999 for PTSD/anxiety disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Brother


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2000 rating decision of the Regional Office (RO) in Detroit, Michigan, which increased the Veteran's disability rating for service-connected anxiety disorder from 10 percent to 30 percent disabling, effective September 28, 1999.  During the ensuing appeal period, the diagnosis of the service-connected disability was changed to PTSD/anxiety disorder.  Over the course of the appeal period, temporary total hospitalization ratings under 38 C.F.R. § 4.29 were also assigned for the service-connected psychiatric disability from August 2, 1999 to September 30, 1999; from May 20, 2002 to June 30, 2002; from July 29, 2002 to August 31, 2002; and from September 19, 2005 to October 31, 2005.  Additionally, in a July 2003 rating decision, the 30 percent rating for PTSD was increased to 70 percent, effective July 1, 2002, and a TDIU was granted effective that date. 

The Veteran was afforded personal hearings at the RO in August 2000 and February 2005.

In a January 2009 decision, the Board granted a 70 percent rating for PTSD, effective from October 1, 1999, through June 30, 2002, and also denied an effective date earlier than October 1, 1999, for the grant of a 70 percent rating. 

The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Joint Motion for Partial Remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated, insofar as it denied a rating in excess of 70 percent effective from October 1, 1999, through June 30, 2002, and an earlier effective date for the 70 percent rating prior to October 1, 1999.  A January 2010 Court order granted the January 2010 JMR. 

The Board remanded the issues for additional development in November 2010 and again in April 2012.  In a December 2012 rating decision, the RO granted a 100 percent schedular rating for PTSD, effective November 6, 2012.  A May 2013 Board decision denied entitlement to an evaluation in excess of 70 percent for PTSD for the period from October 1, 1999 to November 5, 2012, and granted entitlement to an effective date of February 15, 2002, for the assignment of a total disability based on individual unemployability (TDIU) rating.  The May 2013 Board decision remanded the issue of entitlement to an effective date earlier than October 1, 1999, for the assignment of a 70 percent schedular evaluation for PTSD, to include whether an evaluation in excess of 10 percent was warranted prior to that date, for further development.  A May 2013 RO decision awarded a 30 percent rating for PTSD, effective March 24, 1999 to August 2, 1999.

In a February 2014 decision, the Board considered the issue of entitlement to an effective date earlier than March 24, 1999 for the assignment of a 30 percent schedular evaluation for PTSD; found that there had been a pending informal claim for an increased rating for the Veteran's service-connected psychiatric disorders since October 3, 1985; and granted a 50 percent rating effective May 5, 1987 through May 19, 1988, a 30 percent rating effective May 20, 1988 through August 12, 1996, and a 50 percent rating effective August 13, 1996 through March 23, 1999 for PTSD/anxiety disorder. 

The Veteran appealed the February 2014 Board decision to the Court.  In a November 2014 JMR, the parties requested that the February 2014 Board decision be vacated, insofar as it denied ratings in excess of 50 percent from May 5, 1987 through May 19, 1988, 30 percent from May 20, 1988 through August 12, 1996, and 50 percent from August 13, 1996 through March 23, 1999.  The JMR also noted that the Board failed to adjudicate the issue of entitlement to a disability rating in excess of 30 percent for PTSD/anxiety disorder from March 24, 1999 through August 1, 1999.  A November 2014 Court order granted the November JMR.

In May 2015, the Board remanded the issues for further development consistent with the November 2014 JMR, to include obtaining a retrospective opinion addressing the severity of the Veteran's psychiatric disability since October 3, 1985.  A September 2015 RO decision awarded a 50 percent rating for PTSD/anxiety disorder, effective from October 3, 1985 to May 4, 1987 and from March 24, 1999 to August 1, 1999.  Since those grants did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  From October 3, 1985 to May 19, 1988, the Veteran's service-connected psychiatric disability was productive of a seriously impaired ability to establish or maintain effective or favorable relationships and pronounced impairment of the ability to obtain or retain employment; virtual isolation in the community, totally incapacitating psychoneurotic symptoms, and demonstrable inability to obtain or retain employment was not shown.

2.  From May 20, 1988 to August 1, 1999, the Veteran's service-connected psychiatric disability was manifested by symptoms resulting in severe impairment of his ability to establish or maintain effective or favorable relationships with people; virtual isolation in the community, totally incapacitating psychoneurotic symptoms, and demonstrable inability to obtain or retain employment was not shown.

3.  Since November 1996, the Veteran's service-connected psychiatric disorder, as likely as not, has been manifested by an overall disability picture that more nearly approximates that of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; marked social isolation; near-continuous depression and anxiety affecting the ability to function independently; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships; without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

From October 3, 1985 to August 1, 1999, the criteria for a disability rating of 70 percent, but no higher, for PTSD/anxiety disorder have been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.131, 4.132, Diagnostic Code 9411 (in effect prior to February 3, 1988); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective February 3, 1988); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of letters dated in May 2006, February 2009, July 2010, and December 2010 that informed the Veteran of the evidence required to substantiate his claim for an increased rating.  The letters also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the May 2006 letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has also been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that his service-connected disabilities have on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records and the Veteran's records from the Social Security Administration (SSA).  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

During the August 2000 and February 2005 RO hearings, in order to assist the Veteran, the hearing officer asked the Veteran questions concerning the specific dates and places of any psychiatric treatment that might have been undertaken and whether such was associated with claims file.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that there has been substantial compliance with its May 2015 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As directed by the Board, the AOJ obtained a retrospective opinion regarding the severity of the Veteran's psychiatric disability prior to August 1, 1999.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished. Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period from October 3, 1985 to May 19, 1988. He is in receipt of a 30 percent rating from May 20, 1988 to August 12, 1996, and he is in receipt of a 50 percent rating from August 13, 1996 to August 1, 1999.  He contends that a higher rating is warranted for all periods.

Legal Criteria

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996.  See 38 CFR 4.130, Diagnostic Code 9411 (1996); 61 Fed. Reg. 52,700 (Oct. 8, 1996).  

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, the Veteran's claim must be considered under all three sets of criteria for the entire period on appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to February 3, 1988, a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment. 

A 50 percent rating was assigned when ability to establish or maintain effective or favorable relationships with people was substantially impaired, and, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment. 

A 70 percent evaluation required that the disability be productive of a seriously impaired ability to establish or maintain effective or favorable relationships with people and that the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.

A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.

Effective February 3, 1988, Diagnostic Code 9411 provided that a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and psychoneurotic symptoms that result in such reduction in flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment. 

A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  Hood v. Brown, 4 Vet. App. 301 (1993).  "Considerable" was to be construed as rather large in extent or degree.  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by that interpretation of the term "considerable."  38 U.S.C.A. § 7104(c) (West 2014).

Under the current criteria, effective from November 7, 1996, a rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Factual Background

A May 1985 Vet Center Initial Assessment shows that the Veteran was unemployed and married.  He reported that he was previously working nights, when he had what he thought was a heart attack, but was actually an anxiety attack.  The examiner noted that the Veteran almost had an anxiety attack with hyperventilation while describing the incident.  During the session, the Veteran repeatedly broke down crying and had to perform breathing exercises to calm down.  A July 1985 Vet Center record shows that the Veteran got a job selling cars.  

The Veteran was afforded a VA examination in August 1985.  The Veteran reported "trouble coping with reality and the inability to retain a reality based existence."  He indicated that he could not cope with stress because it causes him anxiety.  The Veteran also described the incident when he had a panic attack while working nights at a previous job.  He also reported having had three different jobs over the past six months.  The Veteran reported that his chief complaint was "problems with basic stress."  He starting weeping during the interview "when any materials came up that were awkward for him to discuss."  The Veteran denied hallucinations and current suicidal ruminations.  The diagnosis was anxiety state with a slight vocational and social impairment.

Vet Center records from September 1985 show that the Veteran quit his job selling cars, and he discussed a phobia of nighttime.  An October 1985 Vet Center record shows that the Veteran had been experiencing crying spells, phobia, panic attacks, and nightmares.  He reported that his symptoms had been present and increasing over the past 10 years.  

An April 1987 Vet Center record shows that the Veteran reported being afraid of situations that remind him of Vietnam.  The Veteran displayed an appropriate affect, "but swings from crying to stability with ease."  The examiner noted that the Veteran was "possibly agoraphobic."  A subsequent April 1987 Vet Center record shows that the Veteran experienced phobic reactions to incidents that remind him of Vietnam and that he was "extremely emotional and cries easily."  The examiner noted that the Veteran's "thinking is strict and he believes he is losing touch with reality."  

Vet Center records from May 1987 show that the Veteran's marriage was failing and that he was working full-time.  He was described as "extremely emotional, crying profusely."  Records from June 1987 show that the Veteran was having emotional outbursts and that his marriage was "weak."  During one session, he was nervous and fidgety, and the examiner indicated that the Veteran "has exhibited a number of phobic reactions and obsessive compulsive behaviors."  The examiner also reported that the Veteran lacked insight into his own behavior and was "not functioning at an adequate level."  Another June 1987 record shows that the Veteran was becoming anxious because of his home situation due to arguing with his wife.  The examiner indicated that the Veteran "is a rigid thinker with obsessive ego dystonic thoughts."  

An August 1987 Vet Center record shows that the Veteran cried during the session.  The examiner noted that the Veteran had not progressed therapeutically, displayed rigid thinking patterns and appeared to lack insight into his behavior, and displayed evidence of obsessive thoughts.  The examiner also noted that the Veteran's marital situation was in "bad shape," and again noted that the Veteran was not functioning at an adequate level.  

Vet Center records from April 1988 show that the Veteran was terminated from his employment and his marital status had deteriorated further.  The examiner noted that the Veteran's past history "reveals a pattern of unstable intense personal relationships."  The examiner also noted that the Veteran displayed impulsivity in his sexuality and areas of economics, shifted from appropriate mood to liability and extreme anxiety, displayed intense inappropriate anger, had made suicidal threats, and had marked identity disturbance.  The examiner further indicated that the Veteran was fearful of being alone, expressed his emotions with inappropriate exaggeration and uncontrolled sobbing, and had a style of speech that was impressionistic, circuitous, and lacking in detail.  

Vet Center records from May 1988 show that the Veteran was responding well to therapy and was beginning to develop insight into his thought process.  He was not emotional during the sessions.  June 1988 records show that the Veteran found new employment as a language teacher and that "he believes he has his emotional state under control."  The Veteran reported that he was doing well and was motivated for change.  There were no emotional outbursts during the sessions, and the examiner noted that the Veteran was making good progress.  A March 1989 Vet Center record shows that the Veteran had not experienced a phobic reaction since the last meeting.  He reported that he was working full-time and separating from his wife.  He was well-groomed and appeared calm throughout the interview.  A June 1989 Vet Center note shows that the Veteran's "problems require long-term treatment," and the Veteran's case was closed due to no contact within 30 days.  A February 1991 Vet Center note shows that the Veteran's mother called, which was the first contact from the Veteran in about two years.  The Veteran's mother reported that the Veteran was working as a teacher.  

Vet Center records from August 1996 show that the Veteran returned to the Vet Center and expressed interest in counseling.  He appeared anxious and liable, with difficulty focusing.  During one session, he reported a recent breakup with his girlfriend, and he became tearful and his face became contorted, but he was able to compose himself quickly.  The examiner noted that the Veteran's affect was very liable, and he had difficulty focusing on one topic.  Later in August 1996, the Veteran reported that he was in the process of buying a new home and that things were going well overall.  

Vet Center records from September 1996 show that the Veteran's affect was liable, and he became tearful during sessions.  He reported that he did not "feel right about his life," and he gave "vague and confusing answers to questions."  During one visit, his manner was anxious, his speech was rapid and pressured, his affect was liable, his motor activity was agitated and restless, and he had fair judgment and normal orientation and memory.  He reported that he was working as a counselor and broke up with his girlfriend.  

A December 1998 Vet Center record shows that the Veteran's affect was liable, and he became tearful.  He was oriented and neatly dressed and groomed.  The Veteran reported that his only activity when not working was playing computer games.  He reported that he was feeling angry and unfulfilled and that he wanted to get back into teaching, but was frustrated in his attempts to do so.  A January 1999 record shows that the Veteran was bored with his job and his life in general.  He reported isolating at home after work playing with his computer, and he became tearful at times.  His mood was liable.  

Vet Center records from February 1999 show that the Veteran continued to become tearful during sessions.  He reported that he was isolating in his room after work too much.  The examiner indicated that the Veteran "needs to be evaluated by a psychiatrist."  A March 1999 record shows that the Veteran was anxious and depressed.  

A March 1999 VA treatment record shows that the Veteran was periodically tearful and longential in his speech.  He reported that he was employed full-time as a drug counselor.  

In May 1999, the Veteran underwent a screening for the VA inpatient PTSD program.  The Veteran reported always being anxious with periods of panic attacks triggered by thoughts of fear.  He indicated that when these attacks occur, he becomes overwhelmed by fear and it will become very difficult for him to breathe.  The Veteran also reported nightmares with apocalyptic themes, which once awake make him feel a pending sense of doom for the rest of the day.  He indicated that he also experiences unprovoked crying spells and that he feels "blue" most of the time.  He reported that he has a low tolerance for frustration and stress and that he becomes angry easily.  The Veteran was hospitalized in the PTSD program in August 1999.  

The Veteran testified at a DRO hearing in August 2000.  The Veteran reported that he was currently working at a methadone clinic.  He indicated that about three years prior, the job started getting stressful, and he started getting extremely angry and got to a point where he was irrational.  The Veteran also testified that he had no friends or associates and that after work, he stayed home on his computer.  

In an April 2002 letter, the Veteran's mother described her son's functioning.  She described the 1984 incident in which the Veteran had a panic attack at his job.  She indicated that "since that time, he has seen us very little even though we lived next door."  She reported that when she would go to see the Veteran, "he just wanted to be alone and on the computer or watching old movies" and that he is sad and distracted by his own thoughts.  She also indicated that the Veteran has "gone from job to job but either quits or is stressed out."  

In a February 2005 letter, the Veteran's Vet Center therapist indicated that the Veteran was first seen at the Vet Center in May 1985 and "[a]t that time, his presenting problems were strikingly similar to his current issues (i.e. anxiety, lack of employment, difficulty with relationships, constant anxiety, and re-experiencing traumatic events.)"  The therapist noted that Vet Center records indicate frequent treatment and a referral to a PTSD program as early as April 1988.  The therapist also indicated that the Veteran was seen only sporadically between 1989 and 1996 and that since 1996, the Veteran has received individual and group counseling on a near weekly basis.  The therapist concluded that the Veteran's combat related psychological problems are "lengthy, chronic, and debilitating" in nature.  

In a February 2010 letter, the Veteran's therapist reported that in the course of his work with the Veteran, he reviewed extensive records kept by the Vet Center since the Veteran sought treatment there in the mid-1980s, and the "records are entirely consistent with [the Veteran's] reports that his social and occupational impairment from PTSD began at least by 1987."  The therapist indicated that "[b]ased on this evidence and my extensive work with [the Veteran], I have no doubt his quality of life has been severely compromised since at least 1987."  

In May 2015, the Board remanded this case to obtain a retrospective opinion addressing the severity of the Veteran's psychiatric disability from October 3, 1985 to August 1, 1999.  

In August 2015, a VA examiner reviewed the claims file.  The examiner opined that at the outset of the time period in question (i.e., October 1985), the Veteran demonstrated persistent weeping, panic attacks, negative ruminations, and tendencies toward dependency and histrionics, which "suggest, based upon current SC criteria, a level of impairment at least commensurate with a 30% rating, with the following symptoms checked: depressed mood, anxiety, panic attacks, impaired sleep, difficulty with relationships, with mild to moderate impairment manifested in his job loss and unstable work history over the previous year."  The examiner then noted that "[s]ince that time, the Veteran has failed to display any sustained period of adaptive social functioning and variable occupational functioning."  The examiner indicated that the Veteran's symptoms have waxed and waned, but his "underlying anxiety, histrionic tendencies, and difficulty coping with both social and occupational demands has persisted at at least a mild to moderate level."  

The examiner indicated that Vet Center records from 1986 to 1987 "document moderate symptoms (i.e. anxiety, panic attacks, disorganized speech, and thinking) and deteriorating social functioning, with his marriage failing, his contact with his children limited, and increasing overall social isolation."  The examiner also indicated that an April 1988 record "provided a highly illustrative description of [the Veteran's] chronic impairment noting a long history of unstable relationships, impulsivity, intense inappropriate anger, and marked identity disturbance, with his emotions expressed with inappropriate exaggeration, uncontrolled sobbing."  The examiner indicated that this "clear elucidation of [the Veteran's] persistent characterological impairment...provides additional clarity as to the reasons for his long-term impairment of functioning."  The examiner opined that this "documented decline in [the Veteran's] overall functioning from 1985 to 1988 is suggestive of an increase in functional impairment consistent with reduced reliability and productivity, or a 50% rating, with the following additional symptoms checked: circumstantial, circumlocutory, or stereotyped speech, obsessional rituals, which interfere with routine activities, and inability to establish and maintain effective relationships."  The examiner concluded that during the periods of October 3, 1985 to May 4, 1987, and May 5, 1987 to May 19, 1988, "which cannot be meaningfully differentiated given documentation of similar pathology and dysfunction (with intermittent but unsustained periods of improvement), [the Veteran's] level of impairment would most closely resemble that associated with a 50% SC rating."  

Regarding the period from May 1988 to March 1999, the examiner noted that there was limited data upon which to draw any conclusions regarding the Veteran's level of functioning.  The examiner noted the May 1988 records showing improved insight and good progress at a new job, as well as a lack of treatment records from June 1989 to August 1996.  Additionally, the examiner noted that the Veteran was consistently employed full-time during this period.  Thus, the examiner opined that "[g]iven his apparent lack of need for regular therapy and ability to sustain employment, in spite of ongoing emotional distress and diminished quality of life, there is no clear evidence of the reduced reliability and productivity, obsessionality, or impaired speech that characterized [the Veteran's] functioning in the mid-late 1980s."  The examiner concluded that during the periods of May 20, 1988 to August 12, 1996, and August 13, 1996 to March 23, 1999, "which cannot be meaningfully differentiated given sparse documentation, lack of involvement
in ongoing treatment, and evidence of sustained employment, [the Veteran's] level
of impairment would most closely resemble that associated with a 30% SC rating."

Regarding the period from March 1999 to August 1999, the examiner noted that the Veteran experienced increased anxiety and crying episodes leading up to his inpatient PTSD treatment in August 1999.  The examiner indicated that at the time of the Veteran's discharge from inpatient treatment in September 1999, it was noted that "his symptoms related to PTSD are chronic, may reoccur, and are likely to interfere with his attempts to make a satisfactory adjustment outside of the hospital setting."  Additionally, the examiner noted that the Veteran's GAF score upon discharge was 32, which the examiner indicated "clearly appears to be an underrepresentation of the Veteran's overall functioning, as he resumed his position as a substance abuse counselor."  The examiner also noted that on VA examination in February 2000, the Veteran's PTSD was shown to result in moderate impairment of functioning, with a GAF score of 55, based upon symptoms of recurrent panic attacks, emotional liability, and relative social isolation.  The examiner opined that in the months preceding his August 1999 residential treatment, it is reasonable to conclude that "his reliability and productivity in the workplace was diminished, in so much as he took leave for extended treatment, and there was a noted reemergence of the obsessionality, liability, and impaired speech that had characterized his earlier periods of decompensation.  The examiner concluded that during the final period in question, from March 14, 1999 to August 1, 1999, the Veteran's level of impairment would most closely resemble that associated with a 50 percent rating.  

The examiner also summarized that the Veteran's "PTSD condition appears to be significantly complicated by his longstanding characterological dysfunction" which has led to "chronic emotional lability, social dysfunction, and at times difficulty coping with occupational stressors."  The examiner agreed that the Veteran's quality of life has been compromised since his Vietnam service, but opined that "there is no evidence to suggest that he experienced persistent or fully disabling employment dysfunction until the early 2000s, at which point, it appears he became incapable of mobilizing adequate coping resources to sustain gainful employment."

Analysis

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating for the entire rating period on appeal prior to August 1, 1999.

Specifically, for the period from October 3, 1985 to May 19, 1988, under the criteria in effect prior to February 3, 1988, the Veteran's symptoms were consistent with pronounced impairment in the ability to obtain or retain employment, with serious impairment in the ability to establish and maintain effective or favorable relationships with people.  In this regard, Vet Center records from this period show that the Veteran bounced from job to job, with periodic periods of unemployment, all of which seems to have been precipitated by the December 1984 at-work panic attack for which the Veteran was hospitalized.  Additionally, during this period, the Veteran displayed symptoms of panic attacks, crying spells, nightmares, various phobias, obsessive compulsive behaviors, poor insight, and poor impulse control.  Significantly, the Veteran's therapist noted on several occasions that the Veteran was not functioning at an adequate level.  Regarding social functioning, the evidence during this period shows that the Veteran's marriage was failing, and he displayed evidence of possible agoraphobia.  Additionally, the Veteran's therapist noted that the Veteran's past history "reveals a pattern of unstable intense personal relationships."

The Board acknowledges the August 1985 VA examiner's opinion that the Veteran displayed "slight vocational and social impairment."  However, contemporaneous treatment records and the Veteran's own description of his symptoms and work history reflect a greater level of functional impairment.  The Board also notes that the VA examiner emphasized that the Veteran was performing well at his most recent job as a car salesman.  However, Vet Center records show that the Veteran left that job one month later in September 1985, which further highlights the Veteran's pronounced impairment in the ability to retain employment during this period.  

The Board also acknowledges the August 2015 VA examiner's retrospective opinion that the Veteran's symptoms during this period were reflective of reduced reliability and productivity commensurate with a 50 percent rating.  However, the examiner's discussion and rationale actually reflect functional impairment commiserate with a 70 percent rating under the pre-February 3, 1988 rating criteria.  In this respect, the examiner noted such symptoms as circumstantial, circumlocutory, or stereotyped speech; obsessional rituals, which interfere with routine activities; inability to establish and maintain effective relationships; impulsivity; intense inappropriate anger; and marked identity disturbance.  Additionally, the examiner noted "deteriorating social functioning, with his marriage failing, his contact with his children limited, and increasing overall social isolation."  The Board finds that these symptoms are more consistent with pronounced impairment in the ability to obtain or retain employment and serious impairment in the ability to establish and maintain effective or favorable relationships with people.  

Regarding the period from May 20, 1988 to August 1, 1999, the Board acknowledges that the Veteran maintained steady employment and did not appear to require the type of intensive counseling that characterized the prior period.  However, during this period, the evidence still reflects that the Veteran met the criteria for a 70 percent rating, in that the Veteran's PTSD manifested in symptoms of such severity that the Veteran's ability to establish or maintain effective or favorable relationships with people was severely impaired.  

In this regard, although Vet Center records from May 1988 through March 1989 show that the Veteran's emotional state had improved, during this period, he separated from his wife.  Additionally, although there are no treatment records for the period from March 1989 to August 1996, the Veteran's mother reported that the Veteran was socially isolated and had no contact with his family.  

The Board also finds significant the August 2015 VA examiner's statements regarding the Veteran's social functioning over the course of the appeal.  Although the examiner clearly indicated that the Veteran's occupational functioning waxed and waned, the examiner also indicated that since October 1985, "the Veteran has failed to display any sustained period of adaptive social functioning."  Similarly, the Veteran's therapist opined in February 2010 that the Veteran's social and occupational impairment from PTSD began at least by 1987 and that the Veteran's quality of life has been severely compromised since at least 1987.

Moreover, since November 1996, when the new rating criteria took effect, the Veteran's service-connected psychiatric disorder has been manifested by an overall disability picture that more nearly approximates that of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; marked social isolation; near-continuous depression and anxiety affecting the ability to function independently; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

In this regard, records from 1996 show that the Veteran was anxious and liable, with difficulty focusing, rapid and pressured speech, and agitated and restless motor activity.  He reported breaking up with his girlfriend and isolating himself in his room.  Records from 1998 show that the Veteran was continuing to isolate himself, and although he was working, he was not working in his chosen field of teaching and was frustrated by his inability to do so.  Additionally, the Veteran's August 2000 testimony shows that he began to have conflicts at work starting in 1997, including angry outbursts and conflicts with co-workers.  

In sum, the evidence in this case shows an overall disability picture that more nearly approximates the criteria for the assignment of a 70 percent rating since October 3, 1985, under both the old and the revised criteria.  Although there were periods where the Veteran's overall occupational functioning was not as severely impaired, the fact remains that the Veteran's PTSD symptoms have been consistently chronic and severe during the entire appeal period.  Moreover, the ability to establish and maintain effective or favorable relationships with people has always been seriously or severely impaired; and, the psychoneurotic symptoms have been of such severity and persistence that there has been a pronounced, or at the least, a severe impairment in the ability to obtain and retain employment throughout the appeal period, as evidenced by the Veteran's apparent inability to stay in one job for longer than a few years.  Specifically, since October 3, 1985, the Veteran's PTSD has always been manifested by symptoms of near-continuous depression and anxiety affecting the ability to function.  Other symptoms such as avoidant behavior, marked social isolation, and an inability to maintain effective relationships have been demonstrated throughout the appeal period.

The evidence does not however show that the criteria for a 100 percent rating were met or approximated at any point prior to August 1, 1999. 

Specifically, in consideration of the old criteria (i.e., pre-1988 and pre-1996), neither totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, virtual isolation in the community, nor a demonstrable inability to obtain or retain employment was shown during the appeal period.  Despite the Veteran's severe symptoms, he was still able to obtain employment, and he worked relatively steadily from 1988 to 1999.  Additionally, although the Veteran remained relatively socially isolated during this period, he was married until about 1988, and when he sought therapy in 1996, he had just broken up with a girlfriend.  Thus, despite his extreme difficulties co-existing with other employees and family members, his symptoms were not totally incapacitating. 

In addition, the Board has considered the potential applicability of 38 C.F.R. § 4.16(c) (1996).  This regulatory provision instructed that if a mental disorder is rated 70 percent disabling and such mental disorder precludes a Veteran from securing or following a substantially gainful occupation, a 100 percent schedular evaluation will be assigned under the appropriate diagnostic code.  In this case, as discussed in detail above, the evidence of record shows that the Veteran worked full-time during the appeal period in one capacity or another.  Accordingly, the evidence does not show that he was precluded from securing or following a substantially gainful occupation, and a total rating pursuant to 38 C.F.R. § 4.16(c) is not warranted. 

Moreover, in consideration of the revised, post-1996 criteria, the Board finds that the evidence does not demonstrate total occupational and social impairment as contemplated by the applicable rating criteria.  As noted above, the Veteran was able to maintain employment throughout the appeal period.  Additionally, there is no evidence of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, or for the Veteran's own occupation or name.  While the Veteran reported past suicidal rumination, he never reported any sort of plan or intent, and his suicidal thoughts do not appear to be persistent.  Although there were times when the Veteran's speech was pressured and circumlocutory, there was no evidence of gross impairment.  Additionally, the Veteran has consistently acted appropriately at all examinations and he is able to engage in activities of daily living and remain well-groomed.  Although the evidence shows an inability to maintain relationships, the evidence does not show that he is typically a physical threat to others or himself.  In addition, gross impairment in thought processes or communication is not shown.  His thought processes were assessed as normal in Vet Center records and the Veteran has always been able to provide meaningful and coherent statements to examiners and to the RO regarding his disabilities.  The Veteran is not disoriented to time or place as shown by findings on VA examination and outpatient treatment reports nor does he report such disorientation.  Finally, the evidence does not show that he has trouble recalling names of close relatives, his occupation or his own name.  Although he preferred to remain isolated, and showed ongoing severe depression and anxiety, he nevertheless was able to leave his home, maintain employment, and communicate with physicians.  There was also no evidence of delusions or hallucinations. 

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 70 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.  All psychiatric symptoms have been considered in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The statements of the Veteran and others are considered competent, credible, and probative and were considered in reaching the above determinations.

Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the Veteran's service-connected PTSD, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

In light of the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. 111, 114-15 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Court has held that a total disability rating based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as discussed above, the record shows that the Veteran remained employed during the appeal period.  Thus, a TDIU is not for consideration because the Veteran does not contend, and the evidence does not show, that his PTSD rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Board finally notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

From October 3, 1985 to August 1, 1999, a disability rating of 70 percent, but no higher, for PTSD/anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


